IN THE SUPREME COURT OF PENNSYLVANIA


 IN RE:                                   : NO. 576
                                          :
 PROMULGATION OF FINANCIAL                : JUDICIAL ADMINISTRATION DOCKET
 REGULATIONS PURSUANT TO 42               :
 Pa.C.S. § 3502(A)                        :
                                          :
                                          :

                                        ORDER



PER CURIAM


       AND NOW, this 1st day of September, 2022, it is Ordered pursuant to Article V,

Section 10(c) of the Constitution of Pennsylvania and Section 3502(a) of the Judicial

Code, 42 Pa.C.S. §3502(a), that the Court Administrator of Pennsylvania is authorized to

promulgate the attached Financial Regulations. The Financial Regulations are effective

September 1, 2022.


       To the extent that notice of proposed rulemaking may be required by Pa.R.J.A.

103, the immediate promulgation of the regulations is hereby found to be in the interest

of efficient administration.


       This Order is to be processed in accordance with Pa.R.J.A. 103(b) and is effective

immediately.